WALLACE, Circuit Judge,
concurring in part and dissenting in part:
The factual and procedural description in part I is adequate for our decision and I concur in parts II and IV. I dissent from part III.
In part III, the majority concludes that the federal agencies involved here violated the Endangered Species Act of 1973 (ESA), 16 U.S.C. § 1531-43, when they leased national forest lands pursuant to a biological opinion which considered only the leasing stage itself. To reach this conclusion, the majority must attempt to distinguish our opinion in Village of False Pass v. Clark, 733 F.2d 605 (9th Cir.1984) (False Pass). The majority’s effort clearly fails. Because we are required to follow our own precedent, I dissent from the majority’s holding in part III. False Pass controls this case and it mandates the result opposite to the one the majority reaches.
The majority cannot brush aside False Pass. In False Pass, we held that the Secretary of the Interior did not violate the ESA when he limited his biological opinion to the lease sale stage in offering leases under the Outer Continental Shelf Lands Act (OCSLA), 43 U.S.C. § 1331-56. The majority attempts to distinguish False Pass on the grounds that False Pass involved leases under the OCSLA but the case before us does not. I can accept neither this attempt to distinguish False Pass nor the majority’s contention that we should interpret False Pass to apply only to cases involving the OCSLA. An objective reading demonstrates that the determinative factor in False Pass was that the proposed plan of resource exploitation was segmented in such a way as to require agency approval prior to the commencement of each new stage of development. We stressed that the stages, as established by the OCSLA, were “separate and distinct” and would each involve separate review, False Pass, 733 F.2d at 608, and that the agency could put a halt to further developer action prior to each successive stage of the process, id. at 611. We held that the biological opinion therefore need only encompass the particular stage that the agency then contemplated approving because, in view of the segmented development scheme, “[t]he lease sale decision itself could not directly place [the endangered species] in jeopardy.” Id. If any future stage of development turned out to pose a threat to the endangered species, then the segmented scheme provided a mechanism for the agency to put a stop to further development, and the ESA mandated that the agency employ this mechanism to do so. Id. at 608-12.
The development scheme contemplated in the leases in this appeal creates, as a practical matter, at least two similarly distinct stages. Notwithstanding the majority’s contention in footnote 39, the leases contain a “Threatened and Endangered Species” stipulation that permits the agency to put a complete stop to any project prior to or after the commencement of any surface-disturbing activities if it finds that such activities would have a deleterious effect on an endangered species. See maj. op. at 1535 (quoting the stipulation). As a result of this stipulation, as the Fish & Wildlife Service observed, holders of leased tracts may still “have no opportunity for surface occupancy due to irresolvable conflicts with wildlife resources.” Gallatin Biological Opinion, ER 400. In other words, all that the agency has done in selling the “leases” is conveyed priorities in submitting plans for development of these tracts; it has not obligated itself to approve any of these plans. As such, the leasing stage under the terms of the leases before us is as discrete a stage as that mandated by the OCSLA. See Secretary of Interior v. California, 464 U.S. 312, 339, 104 S.Ct. 656, 670, 78 L.Ed.2d 496 (1984).
*1544The ESA still obligates the agency to perform appropriate biological studies before a leaseholder can engage in any surface-disturbing activities at all on the tracts. As the majority reminds us, “[w]e cannot assume that government agencies will not comply” with the law. See maj. op. at 1528-29. Yet this position, which I also adopt, stands in stark contrast to the assumption apparently made by the majority that the agency will let the fact that the lessee expended substantial sums of money in preparing to exploit its lease pressure it into acting illegally by failing to live up to the mandate of the ESA. The lessees, after all, bear the potential risk of financial loss, as the terms of the leases obviously made them aware. The agency has irrevocably promised nothing beyond a right of first refusal.
Despite the existence of discrete stages, the majority seeks to argue that I am giving an “expansive reading” to False Pass and that False Pass does not control here because the application of that case is limited to cases involving leases under the OCS-LA. Maj. op. at 1537 n. 39. The majority cites nothing from our False Pass opinion to support this proposition, and I find nothing that would lead me to believe it to be true. In fact, an objective reading would, I suggest, lead to an opposite conclusion. In False Pass it was the Secretary’s “plan” for ensuring compliance with the ESA at each successive stage that we found “insure[d] that the many agency actions that may follow indirectly from the [lease] sale w[ould] not [place endangered species in jeopardy].” False Pass, 733 F.2d at 611. We did not say that it was the OCSLA that provided this insurance. In fact, in examining the “plan” involved in False Pass, we looked not only to the legal requirements of the OCSLA, but to two other elements as well: (1) the special disclaimers that the Secretary placed in the Final Notices of Sale to permit him to order cessation of exploratory drilling when it threatened the endangered whales, and (2) the Secretary's own relevant regulations, only a portion of which had been promulgated under the OCSLA. Id. at 611-12. I therefore cannot accept the majority’s conclusion that it was the mere presence of the OCSLA, rather than the nature of the development plan it created, that was determinative in False Pass. See maj. op. at 1536-37 & n. 39. What was determinative was the existence of a segmented plan and the statutory mandate of the ESA, which ensured that this plan would be properly implemented. Here, we have before us a system that will serve precisely the same function and have precisely the same effect as a practical matter, though it happens to derive from a different source. It seems clear to me that False Pass applies equally to any situation presenting a process of genuinely segmented development, as both the OCSLA and the leasing scheme here do. Our prior precedent, False Pass, should therefore control this case.